McKENNAN, Circuit Judge,
and
CADWALADER, District Judge,
held that the Pennsylvania cases cited by defendant’s counsel were modified by the case in' 2 YYkly. Notes Cas., and would be illiberally construed if held to rule the present case as on a matter of law against the plaintiff; that there were circumstances in the case which might excuse the delay in giving notice on the part of the plaintiff, namely, the distance of the premises from the insurance office; the absence of the plaintiff and his agent from the scene of accident; *412that the assured was justified in sending notice of loss through the same instrumen-talities by which he received his policy and paid his premium; and at the question of whether the plaintiff, under all the circumstances, had been guilty of laches in not sending notice before October 6th, the fire occurring September 26th, was for the jury. And the question of sufficiency of notice having been reserved, the court granted a new trial, on terms, that the question of reasonable promptness of notice might be submitted to the jury, the trial to take place at the current term.
[NOTE. The jury found that sufficient notice was given.]